 In the Mattel' of ELECTRo METALLURGICAL COMPANY (NIAGARA WORKS)andDISTRICT 50, UNITED MINE WORKERS OF AMERICAIn the Matter of ELEOTRo METALLURGICAL COMPANYandBROTHER-'HOOD OF RAILROAD TRAINMEN_In the Matter of ELFcTRO METALLURGICAL COMPANYandBROTHER-HOOD OF LOCOâlOTIvE FIREMEN & ENGINEMENCases Nos. 3-R-773, 3-R-818 and 3-R-8,00 respectively.-DecidedJuly 21, 1944Messrs. Clarence L. Sager,andWilliam C. Treanor,both, of NewYork City, for the Company.Mr. Stanley Denlinger,of Akron, Ohio, andAir. Rinaldo Cappellini,of Niagara Falls, N. Y., for District 50.Mr. Gavin Mitchell,ofNiagara Falls,N. Y., andMr.Char_les_ A.Doyle,of Niagara Falls,N. Y., for the C. 1. 0.Messrs.' Harold C. HeirsandRussellB. _Day,both of Cleveland,Ohio, for theB. R. T. and the Firemen.Mr. David'V. Easton,of counsel to the Board.DECISIONDIRECTION' OF ELECTIONANDORDERSTATEMENTOF THE CASEUpon a petition duly filed by District 50, United Mine Workers of,America;, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employes ofElectroMetallurgical Company (Niagara Works), Niagara Falls,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforePeter J. Crotty, Trial Examiner. Said hearing was held at NiagaraFalls, New York, on May 22, 1944. The Company, District 50, andLocal 250, United Gas, Coke and Chemical Workers, C. I. 0., hereincalled the C. I. 0., appeared, participated and were afforded fullopportunity to be heard—to examine and cross-examine witnesses, and57 N. L.518 ELECTRO METALLURGICAL COMPANY519'to introduce evidence bearing on the issues.During the hearing, theparties, executed- an "Agreement for a Consent Election," 1 and thehearing was adjourned indefinitely.Thereafter, a first amended peti-tion was duly filed by Brotherhood of Railroad Trainmen, hereincalled the B. R. T. and a petition was duly filed by Brotherhood ofLocomotive Firemen and Enginemen, herein called the Firemen, eachalleging that a question affecting commerce had arisen concerning therepresentation of employees of the Company. The Board consolidatedall the cases and provided for a further hearing upon due notice beforePeter J. Crotty, Trial Examiner. Said hearing was held at NiagaraFalls, New York, on' June 15, 1944.The Company, District 50, theC. I. 0., the B. R. T.,2 and the Firemen 3 appeared, participated, and,were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues..At this hearing both District 50 and the Company moved upon vari-ous grounds to dismiss the petitions filed by the B. R. T. and the Fire-men; the Trial Examiner referred these motions to the Board. Forthe particular reasons.hereinafter set forth, the motions are herebygranted' The rulings of -the- Trial Examiner'made at both hearings.are free from prejudicial error and are hereby affirmed.All parties-were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYElectro Metallurgical Company (Niagara Works), a West Virginiacorporation authorized to conduct business in the State of New York,.is engaged in the manufacture of calcium carbide and ferro-alloys.During the period between January 1, 1943, and December 31, 1943,.the Company used raw materials at its Niagara Works valued in ex-cessof $500,000, of which more than 90 percent represents shipmentsto the Company from, points--outside the State of New York.During-the same period, the Company manufactured finished products atitsNiagara Works valued in excess of $500,000, of which more than75 percent represents shipments made to points outside the State of'New York.The Company admits that it is engaged in commerce within themeaningof the National Labor Relations Act.IThis agreement was approvedby theRegional Director on May 23, 1944.8 The record discloses that Lodge 639 is the local organization more particularly-Involvedherein.O The record discloses that Lodge 362 is the local organization more particularly-Involved herein. .520DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor-organiza--tiori admitting to membership employees of the Company.Local 250, United Gas, Coke and Chemical Workers, is a labororganization affiliated with the Congress of Industrial Organizations,,admitting to membership -employees of the-Company.Local 639, Brotherhood of Railroad Trainmen, and Lodge 362,Brotherhood of Locomotive Firemela_and Enginemen, are labor or-ganizations admitting to membership. employees of the Company. -III.THE QUESTION CONCERNING REPRESENTATIONThe. Company refuses to recognize any labor organization as the,collective bargaining representative of its employees, in the absenceof certification by the Board.Statements of a Board Field Examiner, introduced into evidenceIltthe, hearing, indicate that District 50 represents -a -substantialnumber of employees in the unit hereinafter found' appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within,the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company, District 50, and the C. I. O. agree that all hourlypaid production and maintenance employees of the Company, in-cluding'watchmen, hourly paid research laboratory and development- laboratory workers, but excluding all office and clerical ' and medicalservice employees, militarized plant-production employees, and super-,or otherwise'effect changes in the status of employees, or effectivelyrecommend such action, constitute-an appropriate unit.5The B. R. T.seeks a unit composed of conductors, switchmen, and brakemen, an(the Firemen seeks a unit consisting of railroad engineers, firemen,and hostlers; the employees sought by these two organizations are4 The statements of the Field Examiner may be summarized by the following chart :Type of unitProd.and,maint. unit______________________B R. T. unit-------------------------------Firemen's unit______________________________No em-ployeesin unit2.3662117Representation showing in unitsDistrict 50C I O.1215B. R. T------s 12Firemen214-Spot checks were made of these designations against the Company's pay roll of March 4, 1944.2Names appearing upon these designations also appeared upon the Company's pay roll of March 4,1944.° This is the unit which was agreed upon in the "Agreement for Consent Election." ELECTRO METALLURGICAL COMPANY,521.'employed on the railway ow ned and operated by the Company'sNiagara Works.6'The Raw Materials and Traffic Department of the Company, ofwhich the railway -employees form a part,7 is under the immediatesupervision of the general yard master.The department is re-sponsible for the receiving and unloading of all raw materialsi thedelivery to various points in the plant for processing, the loading ofthe finished products, and their delivery to the railroads servicingthe Niagara Works.8These movements of material within the plantare made upon the intraplant railway previously referred to, whichis comprised of approximately 15 miles of track.Besides the rail-way employees, the department includes employees classified as ma-terial handlers, laborers, raw material crusher attendants, belt men,oilers, shredding machine operators, Larry car operators, varioustypes of crane operators, and repair crews, all of whom are directly'concernedwith the transportation of materials within the plant.Each of these classifications bears a close functional relationship tothe others in the department as well as to employees working in thevarious production departments.The railway employees are primarily concerned with operating thetracks and rolling stock of the intraplant railway.On occasionscaused by the fact that the Company does not possess sufficient sidingspace, some of these employees may have to leave the confines of theplant and place cars on the connecting lines between the railroads serv-icing the plant and the plant itself.There is some evidence whichindicates that,' under certain circumstances, these employees mayperform some switching operations on the main line of one of'the serv-icing railroads.However, the major portion of the duties of the rail-way employees is performed within the plant itself.The railwayemployees are not necessarily persons who have had prior experiencewith railroads, and a majority of them have been trained by the Com-pany in order to perform their present duties. The Company's policyhas been- to make interdepartmental transfers during slack periodswithout regard to classification.Since, as previously indicated, themajority of the railway employees were originally hired for positionsother than those -which they now occupy, they are equally affected bythis policy of the Company.Although there has been no collective bargaining history coveringthe employees at the Niagara Works, the Company, is presently bar-'gaining collectively-with respect to employees in eight of its plants.'9 These employees are hereinafter referred to collectively as the railway employees.7 The department has about,116 employees.The railway employees comprise approxi-mately 32 percent of this number. '8 There are two railroads which service the Company. ,Each owns connecting lineslinking the plant'with its main lines. 522DECISIONS OF 'NATIONAL-LABOR RELATIONS BOARDIn each of these plants the employees are represented on the basis ofan industrial unit. In discussing a similar, situation involving an-,other plant of the Company,° we stated :Where, as here, there is no history of collective bargaining, theform, which collective bargaining,has taken in other plants of anemployer' is regarded by the Board as a-significant,factor'i-ri 'de-termining the appropriate unit.Moreover, the history of collec-tive bargaining throughout the steel industry generally, affordsample precedent for the finding that an industrial unit is ap-propriate.We note further that the engine service men are anintegral part of a department which is more intimately relatedto the production of ferro alloys than to railroad transportation.Under the, circumstances we shall retain the traditional bargain-ing unit in this' industry and shall include the engine service menin the comprehensive unit."For the same reasons we are, of,the.opinion,.that.separate units, of rail-..way'employees of, the Niagara Works are not appropriate for thepurposes of collective bargaining.Accordingly, we shall dismiss thepetitions filed by the B. R. T. and the Firemen.We find that all hourly paid production and maintenance employeesof the Company, including watchmen, hourly paid research labora-tory workers and development laboratory workers, but excluding alloffice and clerical and medical service employees, militarized plant--protection employees, and supervisory employees with authority to-hire,promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the ineaning of Section '9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the.question concerning representation whichhas arisen be resolved by an election by secret ballot among the, em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election'-herein, subject to the-limitations and additions set forth in the Direc-tion.Since the units sought by the R. R. T. and the Firemen have not3been found to be appropriate, and these organizations claim no interestin the appropriate unit, we shall not place their names upon the ballot;-,on the other hand, inasmuch as we are conducting an election, andaMatter of Electra Metallurgical Company,54 N. L.R. B. 15, and cases cited therein.In that proceeding,involving the Ashtabula plant, the Firemen sought to establish, as inthis case,a unit of engine service employees.10 See alsoMatter of Geneva Steel Company,57 N. L R. B 50, and cases cited therein. ELECTRO METALLURGICAL COMPANY523the C. 1. 0. has submitted some evidence of representation in the appro-priate unit, we shall accord it a place thereon.DIRECTION OF ELECTIONBy virtue of and pursuant'to the power vested in the NationalLabor"Relations'Board by Section 9(c) of the National'Labor Rela-tions-Act, and pursuant to Article III, Section 9,' of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDrRECrED that,as part-of the investigation to ascertain representa-tives for'the purposes of collective bargaining with Electro Metallur-gicalCompany(NiagaraWorks),Niagara Falls, New York, anelection by secret,ballot shall be conducted as early as possible, but'not later thanthirty (30) days from the date of this Direction, underthe direction.and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board,and subject to Article III, Sections 10 and 11,of saidRules and Regulations,among the employees in the unit found appro-,priate in Section,IV, above,,who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of'the United States who present themselves in,person at the polls,but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whethertheydesire tobe represented by District 50, United Mine Workers of America, or byLocal 250, United Gas, Coke and Chemical Workers, affiliated withthe Congress of Industrial Organizations,for the purposes of col-lective bargaining, 'or by neither.ORDEROn the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petitions for investigationand certification of representatives, of employees of Electro Metal-lurgical Company (Niagara Works), Niagara Falls, New York, filedby Brotherhood of Railroad Trainmen, and by Brotherhood of Loco-motive Firemen & Enginemen in Cases Nos. 3-R-818 and 3-R-820, re-spectively, be, and they hereby are, dismissed.,[Seeinfra,57 N. L. R. B. 1764 for Supplemental and Amended Deci-sion and Direction of Elections.] .-.,